Exhibit 10.30
Form of Addendum to NQSO Stock Option Agreement
with
Certain Officers with Employment Agreements
      [In accordance with the employment agreements of Messrs. Blair, Naughton,
Sargeant and Horey, the Company enters into the following addendum to all
Non-Qualified Stock Option Agreements with such individuals.]
     This Addendum to Stock Option Agreement is dated as of
                                        .
     Reference is made to the following agreement (the “Unmodified Stock Option
Agreement”):
Non-Qualified Stock Option Agreement between                             
(“Employee”) and AvalonBay Communities, Inc. (“AvalonBay”), dated
                    , with respect to                      stock options (the
“Options”) having an exercise price of $                    .
Capitalized terms used herein and not defined herein have the meanings set forth
in the Unmodified Stock Option Agreement.
     For the convenience of AvalonBay, the Unmodified Stock Option Agreement is
in a standard format commonly used by AvalonBay. However, this Addendum to Stock
Option Agreement (the “Addendum”) contains one or more provisions (the
“Modifications”) approved by the Board of Directors of AvalonBay (the “Board”)
that are inconsistent with the terms of the Unmodified Stock Option Agreement.
The Board approved the Modifications at the time it approved the grant of the
Options to Employee, and for ease of administration the Company is documenting
the grant of the Options with the Modifications by entering into the Unmodified
Stock Option Agreement and this Addendum.
     NOW, THEREFORE, intending to be legally bound and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
AvalonBay and Employee agree as follows:
If, pursuant to the terms of the Employee’s Employment Agreement between the
Company and Employee (the “Employment Agreement”) or pursuant to the terms of a
successor agreement or arrangement (other than the Unmodified Stock Option
Agreement), the vesting of Employee’s stock options is accelerated upon the
termination of his employment, then the following shall apply: any Option then
held by Employee may be exercised, to the extent exercisable on the date of
termination (after giving effect to accelerated vesting), for a period of (i) in
the case of termination by death of the employee, ___(___) years from the date
of termination, or until the Expiration Date, if earlier, and (ii) in the case
of termination for any reason other than death resulting in accelerated vesting,
one (1) year from the date of termination, or until the Expiration Date, if
earlier.
For clarification it is noted that the terms of the preceding paragraph will not
apply if vesting of Employee’s stock options is not accelerated upon a
termination of employment (e.g., if he voluntarily resigns without a
Constructive Termination without Cause, as defined in the Employment Agreement).
In such cases, the period of time following termination in which the Options
must be exercised will be determined by the

 



--------------------------------------------------------------------------------



 



Unmodified Stock Option Agreement, which generally provides that the Options
will terminate earlier than one year from the date of termination.
To the extent that any terms in the Employment Agreement are more favorable to
Employee than the terms of the Unmodified Stock Option Agreement, the terms of
the Employment Agreement shall govern.
     Except as stated above, the terms of the Unmodified Stock Option Agreement
apply in full to the Options.

                  AVALONBAY COMMUNITIES, INC.    
 
           
 
  By:        
 
     
 
          Name:    
 
                Title:    

     Receipt is hereby acknowledged of a copy of the Company’s Plan, the
Unmodified Stock Option Agreement and this Addendum. The undersigned agrees to
be bound by the terms and conditions of the Plan, the Unmodified Stock Option
Agreement and this Addendum.

         
 
 
 
Optionee:    
 
       
 
  Address:    

2